﻿There is now abroad in the world a mood of optimism which, however cautious and restrained, now anticipates the installation of a new global order of peace and development. Engendered by the remarkable changes in East-West relations and other positive developments in the international sphere, this optimism is attended by a renewed faith in the United Regions as the central forum for inter-State co-operation. At this hopeful juncture therefore the General Assembly at its forty-fifth session will be expected to analyse the prevailing world situation and to explore the building of a new and better world. We are confident that, under the able guidance of Mr. Guido de Marco of Malta, it will not fail to do so.
I therefore wish to extend to Mr. de Marco, on behalf of my delegation, our warmest congratulations and good wishes for a successful presidency. His distinguished career leaves us in no doubt as to the effective conduct of our deliberations. In saluting him I also wish to pay a tribute to his predecessor in office. Major General Joseph Garba, for the dynamic leadership he provided during the past year. 
May I also avail myself of this opportunity to convey to the Secretary-General my Government’s appreciation of the active role which he continues to play in strengthening the institutional capacity of the United Nations fully to address the concerns and aspirations of its membership. 
To our newest Member State, the Principality of Liechtenstein, I extend a very warm welcome. Me are also particularly pleased to recognise in our midst today the delegation of Namibia, which is participating in this regular session of the General Assembly as a sovereign State of the international community.
As we meet on this occasion, the clouds of yet another war have gathered ominously over the Gulf, casting a pall on the optimism which I noted at the outset of my statement. The Iraq-Kuwait conflict which erupted unexpectedly on the eve of this session of the Assembly now threatens to escalate to a wider confrontation. 
The Security Council has already acted swiftly and decisively to restrain this jarring aggression. It has rightly condemned the acquisition of territory by force and stressed the need for the peaceful settlement of all disputes in accordance with the United Nations Charter. The matter has now engaged the attention of the Assembly, we must reaffirm the Council's stern condemnation of the use of force and call for the urgent restoration of peace.
It would be disastrous, in our view, if this intemperate aggression were to jeopardise the prospects we now have of creating a new and better system of international relations. The astonishing changes occurring around the globe - in Europe especially, but also in other regions - have revealed new political and economic horizons, which, although not clearly discernible, none the less hold the promise of growing interdependence among nations. Our expectation was - and still is - that peace and development would now be allowed to prosper throughout the world.
My own delegation believes that the changes that have occurred are by and large positive; but that their potential for good can be realized only if they are properly harnessed and oriented. In this belief we prefer to think that the Gulf crisis is but a thoughtless and temporary aberration from the current trend towards dialogue, the pacific settlement of disputes, and international co-operation. If anything, therefore, this unfortunate crisis must hasten our efforts to build a new order that could possibly eliminate such acts of aggression and allow all peoples to concentrate on their peaceful development.
The international community should thus move swiftly to defuse the Iraq-Kuwait conflict by adhering scrupulously to the blueprint of action outlined in the relevant resolutions of the Security Council. An important prerequisite is the immediate withdrawal of Iraq from Kuwait. The acquisition of territory by force is unequivocally condemned by the Charter of the United Nations and can in no way be justified or tolerated.
Once withdrawal has taken place, a mechanism for dialogue and negotiation could be created to deal with the underlying causes of the conflict and ultimately to find a just and acceptable solution. It may then be appropriate to consider the holding of an international peace conference charged with finding a comprehensive settlement to the problems of the Middle East, at the core of which remains the question of Palestine.
The issues involved are complex and deeply rooted. Nevertheless, with a large measure of political will, it is yet possible to reach a basis for dialogue and negotiation. The United Nations may play a helpful role in organising such a forum in a manner which enjoys the confidence of all the parties concerned. Given the remarkable success achieved thus far by the international community in the peaceful settlement of regional disputes, we cannot easily contemplate failure in the Middle East.
For example, the long struggle for Namibia's independence was brought to a peaceful end through negotiations between the parties concerned. The United Nations was a major catalyst of this process and by its provisional transition assistance created the circumstances in which the Namibian people proceeded to freedom. That happy outcome has since given rise to expectations that the distressing situation in South Africa itself - where apartheid's fortress is still standing - will also be resolved by further concerted international efforts. To guarantee such success, however, we must ensure that the full pressure of sanctions is maintained in order to bring about the desired end. Elsewhere in Africa, in the Western Sahara a plan has been approved by the Security Council which offers a distinct opportunity for finally resolving that protracted dispute. 
In Asia, more specifically in Afghanistan, the Geneva Agreements which were negotiated under the auspices of the United Nations appear to have paved the way for national reconciliation and reconstruction. There should now be no deviation from these accepted goals.
Similarly, the Cambodian question, which has long defied solution, is now within reach of a promising settlement. The plan devised by the Security Council in consultation with the parties involved has commanded wide acceptance and is ready to be implemented. The role required of the United Nations is highly challenging but it is one which, with the full support of the international community, it is capable of playing.
We have also witnessed in this forum the joyful reunification of the Yemeni people and of the German people. We are now seeing the positive, though tentative, steps recently taken by the two sides in the Korean question. Although it has long been agreed that the reunification of Korea should be carried out peacefully and without outside interference, its achievement has eluded us. 9fe urge the Korean people to accelerate the process of dialogue they have begun. Furthermore, we pose the question whether an elevation of participation in this Organisation might not be a positive contribution to this process.
Even in the recalcitrant region of the Middle East, we have witnessed the termination of the obdurate Iran-Iraq war. Close by, however, in the Mediterranean, the problem of Cyprus has not yet proved amenable to negotiations. Despite the best endeavours of the Secretary-General and several worthwhile initiatives, the two sides remain apart. It is to be hoped that with the continuing intervention of the Security Council a new impetus will toe given to co-operation, compromise and reconciliation so that the independence and territorial integrity of Cyprus may be preserved. 
Finally, here in this hemisphere the United Nations has also been instrumental in the attenuation of conflict in Central America, a region long racked by internecine strife and appalling poverty, a process of determined negotiation and patient international co-operation has at last been rewarded with prospects o£ a definitive and lasting peace. Through observation and verification of agreements by the States concerned the United Nations has provided conditions of stability in which peace and development may be promoted. Such has been the success of this operation that consideration is now being given to its replication elsewhere.
Indeed, this impressive record of achievement by the United Nations in the important areas of peace-making and peace-keeping to which I have briefly alluded amply demonstrates its capability, both actual and potential, for preserving international security. In the new situation that has been created by the growing rapprochement between the East and West and a corresponding willingness to accelerate the process of disarmament, it is now possible to conceive of multilateral arrangements to fill any vacuum that may be created by the disappearance of military blocs. Such arrangements would in our view provide for a system of collective security that could effectively serve to deter future threats of aggression and upon which all nations could rely for protection from attacks on their sovereignty and territorial integrity.
This idea, whose time appears to have come, is frontally addressed in the thought-provoking report submitted by the Secretary-General on the Organisation's work. Evidently based on his personal experience, the suggestions include, inter alia, a strengthening of the peace-making capacity of the Security Council, an enhanced role for the Secretary-General, the enforcement of United Nations decisions, greater recourse to the International Court of Justice in cases of legal dispute, and the use of regional arrangements, wherever appropriate, to buttress United Nations machinery. 
These proposals are by no means novel; they have in fact been bandied about in several attempts at strengthening the United Nations. However, the present political conjuncture, in which nation States appear more disposed to international co-operation, is especially favourable to a serious examination of the feasibility of their implementation. We urge that those proposals be revisited.
It must be realized, however, that peace and development are indivisible. Global security cannot be achieved without the establishment of a more equitable economic relationship between States and the solution of the world's pressing social problems. Therefore, while we welcome the progress that has taken place in the political field, we must nevertheless deplore the fragile economic and social conditions in which peace has to be pursued. Today, developing countries stand trapped between possible recession in major industrialized countries and the stifling constraints of their own weak economies. They continue to feel the severe strain of their increasing debt burden, despite the welcome adoption of progressive policies by some creditor countries and other financial entities. At this point, therefore, we cannot be sanguine about their economic future. 
According to the recent United Nations World Economic Survey, global economic growth, which slowed in 1989, is expected to slow even further this year. An increased contraction in world trade, rising interest rates and the weakening of commodity prices will all conspire to frustrate recovery and growth in the developing countries. This dismal situation is now further worsened by the impact of spiralling energy costs that developing countries simply cannot afford. The Gulf crisis has thus taken additional hostages, namely the peoples of the third world, whose beleaguered economies have been forced even further back along the path of underdevelopment.
The implications of the current socio-economic situation for international peace and security are therefore disturbing. Imbalances in the world economy wreak their own social havoc and ultimately threaten the very stability we seek. Even as old battles are ended, new sources of conflict are emerging, and increasingly we see that these are not ideological or political, but economic in nature. The peace equation cannot be solved unless our economic and social concerns are factored in. There must therefore be joint action by both developed and developing countries to ensure that political progress is matched by economic and social development.
We are especially happy to note in this regard that the Declaration which emerged from the special session of the General Assembly on international economic co-operation, in April this year, takes full cognisance of that requirement and consequently of the urgent need to revitalise the economic development of the developing countries. In a rare display of unity, both developing and developed countries agreed in that document to the pursuit of policies necessary to the recovery and sustained growth of the world economy. Its spirit and letter should now inspire and guide us as we engage in a dialogue aimed at furthering international economic co-operation. 
That joint commitment should also find reflection in the strategy for the fourth development decade the adoption of which, I understand, is imminent. That document, the product of extensive consultations and negotiations, reflects the immediate direction of international co-operation. Clearly, it cannot be said to go as far as developing countries world wish, but if followed it can lead to an improvement in the conditions for development, - In the particular area of trade, we await the final outcome of the Uruguay Round of negotiations which, however, shows no sign so far of any significant concessions. Common necessity, however, must in our view lead both the developing and the developed countries to expend areas of trade co-operation, since this is the recognised key to the future of the global economy.
It is further encouraging to note that the international community, in the face of other major problems such as drug trafficking and the environment, has been fully galvanised into a united effort to deal with the harmful consequences of those problems. Beyond their domestic campaigns, States have worked assiduously at the bilateral, regional and international levels to devise strategies aimed at preserving their societies from further encroachment. The special session on drug trafficking, which was held in New York last year, undoubtedly stimulated increased global attention to the rampant drug trade and suggested additional ways, such as, for example, the creation of an international criminal court, to combat its vicious spread. The outcome of that session represents an admirable example of how nations threatened by a common enemy can come together in defence of their mutual welfare.
Encouraged by that experience, we now look forward to the World Conference on Environment and Development, which is scheduled to be held in Brazil in 1992 and which we trust will produce, as the Vienna Conference did for the drug problem, a  comprehensive programme to protect and preserve the environment. Such it its own commitment to this goal that my country has sought, in advance of that important forum and in co-operation with the Commonwealth, to build a model utilising an area of our forests - almost a million acres - to establish the feasibility of sustainable development in a properly managed environment. It is our humble view that such efforts, if emulated and replicated elsewhere, will help considerably to save the global commons.
In the light of the increasing globalisation of the issues to which I have adverted, it is clear that a new world order is no longer a vague desideratum; it is now an urgent necessity. The traditional methods of managing human affairs have become patently inadequate to the circumstances of this generation. For while man has had the ingenuity to conquer outer space, he has apparently yet to dominate the Barth and all its problems. It is as if the human mind having transcended its terrestrial confines, is incapable now of dealing with the mundane issues of life. And yet unless he can overcome the limitations of his otherwise marvellous scientific and technological accomplishments, all his efforts will have been in vain and he himself will have been placed at the risk of extinction.
That frightening realisation must surely coeps1 us to accept the urgency of a global perestroika aimed at creating a new and functional international system based on the premises of interdependence and collective responsibility. Such a system, if it is to work, must be entirely democratic in nature and must revolve around the United Nations, the Organisation we have together devised to pursue our common objectives. Experience has shown that while it is by no means perfect the United Nations is an instrument whose potential for promoting international co-operation is vast, we must therefore explore its limits to the full. Equally important, we must work to ensure that it is endowed with strength and vitality and is fully capable of undertaking the many responsibilities continuously being entrusted to it.	
We must also be ever mindful of the fact that s strong United Nations can emerge and thrive only in an international environment where the rule of law prevails. Violations such as that committed in the Gulf strike not only at international peace and security but also at the fundamental bases of our Organisation. The principles of the Charter, which proscribe the use of force in international relations, are sacrosanct and should not be violated with impunity. The transgression must therefore be dealt with condignly whenever and wherever it occurs.
Only a week ago, some 73 Heads of State or Government came together in New York to draw attention to the plight of the world's children. It was the most impressive demonstration of the priority which world leaders are now prepared to give to critical humanitarian concerns. Children, after all, represent the future of humanity, and yet they continue to be the innocent and principal victims of all forms of aggression. As was stated in the 1990 report of the United Nations Children's Fund on the state of the world's children, it is the poorest and most vulnerable children who are paying the third world's debt: "with the sacrifice of their normal growth, with their health and with the loss of their opportunity to be educated".
It cannot do to expose our future so continuously to such hazards.
If that Summit is to mean something, and if we are to save future generations from the scourge of war and poverty, we must act promptly to install the new order of which we have spoken. It is only by so doing that we can redress the grave imbalances which exist in the current order and which are the root cause of the world's major problems. 
In that respect it is extremely heart-warming to hear both Powers - the United States and the USSR - now acknowledging the need for such an order. Their newly found entente has opened up new vistas for international co-operation in every field and has thus brought hope to a world now in despair. It offers, in short, a singular opportunity for human progress. Let us, therefore, not waste it through indecision and inaction. 
